NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZHONGDE LI,                                     No.    13-71268

                Petitioner,                     Agency No. A099-447-947

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Zhongde Li, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Li’s admitted misrepresentations as to his residence. See id. at 1048

(adverse credibility determination reasonable under the “totality of

circumstances”); Singh v. Holder, 643 F.3d 1178, 1181 (9th Cir. 2011) (“An

asylum applicant who lies to immigration authorities casts doubt on his credibility

and the rest of his story.”). In the absence of credible testimony, in this case, Li’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Li’s CAT claim also fails because it is based on the same evidence the

agency found not credible, and the record does not otherwise compel a finding that

it is more likely than not he would be tortured if returned to China. See Almaghzar

v. Gonzales, 457 F.3d 915, 922-23 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                    13-71268